NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2205-19

ARELIS PARRA,

          Plaintiff-Respondent,

v.

FRANCISCO S. GUZMAN,
ESQUIRE, and THE GUZMAN
LAW PRACTICE, PC,

     Defendants-Appellants.
__________________________

                   Submitted March 1, 2021 – Decided September 8, 2021

                   Before Judges Messano and Suter.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Docket No. L-0577-18.

                   John V. Salierno, attorney for appellants.

                   Kassem & Associates, PC, attorneys for respondent
                   (Rowan N. Lambie and David A. Nufrio, on the brief).

PER CURIAM
      Defendant Francisco S. Guzman and the Guzman Law Practice, PC,

(collectively defendants) appeal the March 1, 2019 order that denied their

motion to vacate a default judgment and the December 19, 2019 order entering

judgment against them for $95,000 following a proof hearing. For reasons that

follow, we affirm in part and reverse in part, remanding for a new proof hearing

on damages.

                                        I.

      We relate the facts from the proof hearing. On February 14, 2014, plaintiff

Arelis Parra was a passenger in a motor vehicle owned and operated by her

daughter, Jessica Parra, when they were involved in an accident with another

motor vehicle operated by Leonardo Soto Morales and owned by Saul F.

Castillo-Zometa. Plaintiff alleged she sustained injuries to her "head, neck, back

and both shoulders." She obtained medical treatment for more than a year during

which time she had two epidural injections and was prescribed oral medication

and pain patches. Plaintiff claimed she suffered two lumbar herniations, a torn

labrum of the left shoulder and partial tendon tear of the right shoulder from the

accident.

      Plaintiff testified that continuing pain affected her sleep and ability to do

chores around the house. She also suffered from a "bit of depression and


                                                                             A-2205-19
                                        2
anxiety." Her son testified about plaintiff's continuing limitations after the

accident in 2014. Plaintiff testified she incurred out-of-pocket medical expenses

from the accident. Her claim for social security disability was denied. She

acknowledged she had a "small accident in 2009," but she was not injured.

      Shortly after the accident, plaintiff retained defendant to represent her.

She knew defendant through a family member. She signed a document in his

office, but she never received a copy of it. Defendant told her he filed a lawsuit

for her injuries and from time to time, she checked on his progress. She retained

another attorney on February 23, 2017, because she had doubts about defendant's

progress. She learned defendant never filed a personal injury case for her and

that he missed the deadline to do so.

      On February 9, 2018, plaintiff filed a legal malpractice complaint against

defendants. She alleged she sustained "severe and permanent bodily injuries

and related damages" from the accident in 2014, that defendant was her attorney

and that he failed to timely file a complaint to protect her rights. She asserted

that this failure was a breach of defendants' duty to her and caused her damages.

      A default was entered against defendants on May 26, 2018, when they did

not answer the complaint.      After that, however, plaintiff's complaint was




                                                                            A-2205-19
                                        3
dismissed for lack of prosecution. She filed a motion to reinstate it and then a

request to enter a default judgment against defendants.

      On January 11, 2019, the court granted plaintiff's motion to reactivate the

case and entered a default judgment in favor of plaintiff and against defendants

on the issue of liability. Plaintiff's counsel was to contact the court to schedule

a proof hearing.

      Defendants filed a motion to vacate the default judgment. A copy of the

motion papers is not included in the record on appeal.          However, plaintiff

described in her brief that defendant certified he received a copy of the summons

and complaint from his secretary on or around March 1, 2018.

      On March 1, 2019, the motion judge denied defendants' motion to vacate

the default, finding they failed to establish "excusable neglect for failing to file

an [a]nswer to the [c]omplaint."          The motion judge found defendant

"acknowledges" he was served and "assumes responsibility for the case falling

into default status . . . ." The only "meritorious defense" that defendants offered

was that the client was "non-cooperative." In a separate order on March 1, 2019,

the motion judge granted plaintiff's cross-motion for attorney's fees and costs,

ordering plaintiff to submit an affidavit of services for the court's consideration.




                                                                              A-2205-19
                                         4
      Defendants then moved to dismiss plaintiff's complaint for lack of

prosecution. On July 12, 2019, the motion judge denied that motion finding

defendants were in default and only were permitted to participate in a proof

hearing on damages.

      The proof hearing was conducted on three separate dates in 2019. An

order of judgment was entered on December 19, 2019. The trial judge found

that plaintiff proved an "attorney[-]client relationship existed between [plaintiff

and defendant]." They had a meeting about two weeks after the accident and

"several meetings" after that. Plaintiff confirmed that defendant counseled her

to contact welfare and Medicaid about her unpaid medical expenses.

      The trial court noted there was little evidence about liability but that "it

[was] reasonable to infer that one or both of the drivers were negligent and

caused the accident and that [plaintiff], as a passenger, did not have any

comparative fault." On the facts, the trial judge considered a no-cause verdict

would be "unlikely." She also found defendant was not subject to the verbal

threshold. The judge stated it was "reasonable to infer" plaintiff was likely to

prevail on the liability portion of the negligence case.

      The trial judge noted there was limited evidence about damages. There

were no narrative reports about prognosis or causation and no evidence of


                                                                             A-2205-19
                                        5
plaintiff's "overall health or life expectancy." The medical records were "scant."

At best, plaintiff showed she was diagnosed with shoulder injuries and two

herniations of the spine, all of which were treated conservatively. The trial court

determined the bodily injury portion of the case was worth $95,000, inferring

the disc herniations and shoulder injuries were permanent injuries.

      The trial court entered an order of judgment on December 19, 2019,

against defendants and in favor of plaintiff for $95,000. The order contemplated

the record might be supplemented, permitting the parties to submit "outstanding

medical bills" by January 29, 2020. The court noted in its accompanying

statement of reasons that plaintiff's claimed out-of-pocket expenses "would be

subject to the PIP fee schedule" and allowed both counsel to make written

submissions on that issue. The order established January 29, 2020, as the

deadline for any party to file a motion on "the non-collectibility of any judgment

that would have been made against the tortfeasors in the underlying auto

negligence action," said motion to be returnable on February 14, 2020. The

court noted the issue of "collectibility" was not addressed in the proof hearing,

although it was "an essential element in proving a legal malpractice claim." It

was willing to accept a late-filed motion from defendants on this issue because

they had the burden of proof on the issue.


                                                                             A-2205-19
                                        6
      Defendants filed a notice of appeal on February 3, 2020. They raise these

issues on appeal:

            I.      BECAUSE DEFENDANTS ESTABLISHED
                    EXCUSABLE NEGLECT, AND MR. GUZMAN
                    WAS NOT PERSONALLY SERVED, THE
                    TRIAL COURT ERRED IN DENYING THE
                    MOTION    TO   VACATE     DEFAULT
                    JUDGMENT.

            II.     BECAUSE    PLAINTIFF   FAILED   TO
                    PROSECUTE THE COMPLAINT, THE TRIAL
                    COURT ERRED IN DENYING DEFENDANTS'
                    MOTION TO DISMISS.

            III.    THE TRIAL COURT ERRED IN ENTERING
                    JUDGMENT      AGAINST   DEFENDANTS
                    WITHOUT      EXPERT   EVIDENCE  OF
                    PLAINTIFF'S INJURIES.

            IV.     THE TRIAL COURT ERRED IN ENTERING
                    JUDGMENT     AGAINST    DEFENDANT,
                    FRANCISCO S. GUZMAN, WITHOUT ANY
                    VEIL-PIERCING ANALYSIS.

                                    II.

      The motion judge's decision to grant or deny a motion to vacate a default

judgment should not be disturbed on appeal unless it represents a "clear abuse

of discretion." Hous. Auth. of the Town of Morristown v. Little, 135 N.J. 274,

283-84 (1994); Orner v. Liu, 419 N.J. Super. 431, 435 (App. Div. 2011). An

abuse of discretion is committed "when a decision is 'made without a rational


                                                                         A-2205-19
                                          7
explanation, inexplicably departed from established policies, or rested on an

impermissible basis.'" U.S. Bank Nat'l Ass'n v. Guillaume, 209 N.J. 449, 467-

68 (2012) (quoting Iliadis v. Wal-Mart Stores, Inc., 191 N.J. 88, 123 (2007)).

      The motion judge is obligated to review a motion to vacate a default

judgment "'with great liberality,' and should tolerate 'every reasonable ground

for indulgence . . . to the end that a just result is reached.'" First Morris Bank &

Tr. v. Roland Offset Serv. Inc., 357 N.J. Super. 68, 71 (App. Div. 2003)

(alteration in original) (quoting Mancini v. E.D.S., 132 N.J. 330, 334 (1993)).

"All doubts . . . should be resolved in favor of the parties seeking relief."

Mancini, 132 N.J. at 334 (1993).

      To obtain relief under Rule 4:50-1(a), a defendant must show both

excusable neglect and a meritorious defense. Ibid. "'Excusable neglect' may be

found when the default was 'attributable to an honest mistake that is compatible

with due diligence or reasonable prudence.'"        Guillaume, 209 N.J. at 468

(quoting Mancini, 132 N.J. at 335). To determine if a defense is meritorious,

"[w]e must examine defendant's proposed defense . . . ." Bank of New Jersey v.

Pulini, 194 N.J. Super. 163, 166 (App. Div. 1984).

      Defendants argue the motion judge erred by not vacating the default

judgment. They claim excusable neglect and a meritorious defense. However,


                                                                              A-2205-19
                                         8
defendants did not include a copy of their motion or supporting certifications

with the record on appeal. "A party on appeal is obliged to provide the court

with 'such other parts of the record . . . as are essential to the proper

considerations of the issues.'" Soc'y Hill Condo. Ass'n v. Soc'y Hill Assocs.,

347 N.J. Super. 163, 177 (App. Div. 2002) (other citations omitted) (quoting R.

2:6–1(a)(1)(H)). Without the motion and supporting certifications, we do not

know what materials were before the trial judge, although the court — who heard

the motion — expressly found that defendant acknowledged he was served with

the complaint and assumed responsibility for the case "falling into default status

. . . ." It was defendants' responsibility to provide the record for our review.

      There is nothing in this record on appeal that would excuse defendants'

neglect. There was no record of plaintiff's lack of cooperation or showing that

her injuries were insubstantial as argued in their appellate brief. Defendant

argues now that he was not properly served, but the motion judge found that he

was aware of the complaint and acknowledged responsibility for not proceeding.

Given this record, we affirm the March 1, 2019 orders.

      Defendants' argument that plaintiff failed to prosecute her legal

malpractice complaint lacks sufficient merit to warrant discussion. R. 2:11-

3(e)(1)(E). The case obviously proceeded because there was a proof hearing.


                                                                            A-2205-19
                                        9
      Defendants next argue that the trial court erred by entering judgment

without expert evidence of plaintiff's injuries. A judgment entered after a

contested proof hearing is subject to limited review. Seidman v. Clifton Sav.

Bank, S.L.A., 205 N.J. 150, 169 (2011). On appeal, the issue is whether there

was substantial credible evidence to support the judgment. Ibid. We recognize

that in a proof hearing "the question of what proofs are necessary is inherently

within the judge's discretion." Chakravarti v. Pegasus Consulting Group, Inc.,

393 N.J. Super. 203, 210 (App. Div. 2007). However, defendants had the right

to challenge plaintiff's proofs through cross-examination even if they could not

present affirmative proofs. Ibid.

      A legal malpractice complaint is premised on negligence. "The elements

of a cause of action for legal malpractice are (1) the existence of an attorney-

client relationship creating a duty of care by the defendant attorney, (2) the

breach of that duty by the defendant, and (3) proximate causation of the damages

claimed by the plaintiff." McGrogan v. Till, 167 N.J. 414, 425 (2001) (internal

citations omitted).

      There was substantial credible evidence to support the trial court's finding

there was an attorney-client relationship between plaintiff and defendant. They

met several times about the accident. There was information he represented her


                                                                            A-2205-19
                                      10
in the past. He counseled her about the unpaid medical bills. Plaintiff claims

she signed an agreement for representation but was not given a copy.

      An affidavit of merit (AOM) generally is required in a malpractice case to

show the duty owed by a defendant to his client and to allege a breach of that

duty. N.J.S.A. 2A:53A-27; Cowley v. Virtua Health Sys., 242 N.J. 1, 16 (2020).

The common knowledge doctrine serves as an exception to the AOM

requirement when the claimed malpractice or professional negligence involves

matters of common knowledge. Hubbard v. Reed, 168 N.J. 387, 394 (2001).

The failure to commence an action within the statute of limitations constitutes a

common knowledge exception to the general rule requiring expert testimony for

the standard of care. Brizak v. Needle, 239 N.J. Super. 415, 431-32 (App. Div.

1990).

      There is no dispute about the date of the accident or that a personal injury

lawsuit was not filed within two years. Defendant breached his duty to plaintiff

by not filing the personal injury action within the two-year statute of limitations.

      The issue in this case involved damages. In a legal malpractice case, "the

plaintiff has the burden of proving by a preponderance of the evidence that (1)

[s]he would have recovered a judgment in the action against the main defendant,

(2) the amount of that judgment, and (3) the degree of collectibility of such


                                                                              A-2205-19
                                        11
judgment." Hoppe v. Ranzini, 158 N.J. Super. 158, 165 (App. Div. 1978). "The

issue of noncollectibility . . . is one of proximate cause. It is well settled that an

attorney is liable for any loss 'proximately caused the client by his negligence

. . . .'" Albee Assoc. v. Orloff, Lowenbach, Stifelman and Siegel, PA., 317 N.J.

Super. 211, 222 (App. Div. 1999) (quoting Gautam v. DeLuca, 215 N.J. Super.

388, 397, 521 A.2d 1343 (App. Div. 1987)). We do not restrict resolution of the

issue of collectibility to the period after a judgment is entered. Ibid.

      The trial court entered a judgment for $95,000. However, there was no

medical proof that plaintiff's claimed injuries were proximately caused by the

accident because there was no medical testimony. Plaintiff was not qualified to

give a medical opinion that she had a herniated disc or torn labrum in her

shoulder or that these related to the 2014 accident rather than the earlier

accident. Medical testimony about these issues was required here. There needed

to be proof about the collectibility of the judgment. These proofs also were

absent. The trial court did not resolve plaintiff's motion for attorney's fees.

      We are constrained to reverse the $95,000 judgment based on these

deficiencies and remand for a new proof hearing limited to the issue of damages

and collectibility.




                                                                                A-2205-19
                                         12
      Defendants' contention there was some requirement to pierce the

corporate veil lacks sufficient merit to warrant discussion. R. 2:11-3(e)(1)(E).

      Affirmed in part; reversed and remanded for a proof hearing on the issue

of damages only consistent with this opinion. We do not retain jurisdiction.




                                                                           A-2205-19
                                      13